

115 SRES 664 ATS: Designating October 8, 2018, as “National Hydrogen and Fuel Cell Day”.
U.S. Senate
2018-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 664IN THE SENATE OF THE UNITED STATESOctober 1 (legislative day, September 28), 2018Mr. Graham (for himself, Mr. Coons, Mr. Blumenthal, Mr. Gardner, Mr. Portman, and Mr. Murphy) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 8, 2018, as National Hydrogen and Fuel Cell Day.
	
 Whereas hydrogen, which has an atomic mass of 1.008, is the most abundant chemical substance in the universe;
 Whereas the United States is a world leader in the development and deployment of fuel cell and hydrogen technologies;
 Whereas hydrogen fuel cells played an instrumental role in the United States space program, helping the United States achieve the mission of landing a man on the moon;
 Whereas private industry, Federal and State governments, national laboratories, and institutions of higher education continue to improve fuel cell and hydrogen technologies to address the most pressing energy, environmental, and economic issues of the United States;
 Whereas fuel cells utilizing hydrogen and hydrogen-rich fuels to generate electricity are clean, efficient, and resilient technologies being sold for stationary and backup power, zero-emission light duty motor vehicles and buses, industrial vehicles, and portable power;
 Whereas stationary fuel cells are being placed in service for continuous and backup power to provide business and energy consumers with reliable power in the event of grid outages;
 Whereas stationary fuel cells can help reduce water use, as compared to traditional power generation technologies;
 Whereas fuel cell electric light duty motor vehicles and buses that utilize hydrogen can completely replicate the experience of internal combustion vehicles, including comparable range and refueling times;
 Whereas hydrogen fuel cell industrial vehicles are being deployed at logistical hubs and warehouses across the United States and exported to facilities in Europe and Asia;
 Whereas hydrogen is a nontoxic gas that can be derived from a variety of domestically available traditional and renewable resources, including solar, wind, biogas, and the abundant supply of natural gas in the United States;
 Whereas hydrogen and fuel cells can store energy to help enhance the grid and maximize opportunities to deploy renewable energy;
 Whereas the United States produces and uses more than 11,000,000 metric tons of hydrogen per year; and
 Whereas engineers and safety code and standard professionals have developed consensus-based protocols for safe delivery, handling, and use of hydrogen: Now, therefore, be it
	
 That the Senate designates October 8, 2018, as National Hydrogen and Fuel Cell Day.